Section 445 of the Penal Law must be construed in the light of the heading of the article "Business and Trade" as referring to sales made in the usual course of business or trade, and not to occasional or sporadic transactions, as, for example, sales by an executor or administrator in winding up an estate.
So construed the section is reasonable and valid, and the defendant was properly convicted of a violation of its provisions.
The judgment should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed. *Page 88